Citation Nr: 1234574	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at BryanLGH Medical Center-East in Lincoln, Nebraska on July 5, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from September 1964 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination by the Nebraska-Western Iowa Health Care System, the agency of original jurisdiction (AOJ).  

In March and November 2011, the Veteran testified at the VA Nebraska-Western Iowa Health Care System and at a video conference hearing before the undersigned a the Lincoln, Nebraska RO.  Copies of the hearing transcripts have been associated with the claims file. 

The Board notes that VA treatment notes, dated from January 2011 to April 2012, have been uploaded to the Veteran's Virtual VA file.  The Veteran and his representative have not waived initial RO consideration of this evidence However, as these records are not temporal to the Veteran's unauthorized medical treatment on July 5, 2010, they are not relevant to the issue on appeal.  Thus, a remand to have the RO initially consider this evidence in the first instant is not necessary.  38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  The urinary tract infection for which the Veteran was treated for on July 5, 2010 at  BryanLGH Medical Center-East in Lincoln, Nebraska was not a service-connected disability.  The Veteran is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

2.  The treatment was rendered at BryanLGH Medical Center-East on July 5, 2010 without prior VA authorization.  However, the Veteran had coverage under a health-plan contract for payment or reimbursement for at least part of the costs incurred.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at BryanLGH Medical Center-East in Lincoln, Nebraska on July 5, 2010 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment of unauthorized medical expenses of $179.00 incurred at BryanLGH Medical Center-East, Lincoln, Nebraska on July 5, 2010.  Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728  or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a Veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii)  is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

It is important for the Veteran to understand that the VA is not health "insurance" but simply a health care provider.  To be eligible for payment of, or reimbursement for, emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), he must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided. 38 C.F.R. § 17.1002  .

As clearly indicated above, the Board's ability to grant this claim is clearly highly limited.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran is service-connected for impaired hearing and a perforated ear drum, each evaluated as noncompensably disabling.  He is also service-connected for tinnitus, sinusitis and deviated septum, each of these disabilities has been assigned a 10 percent disability rating.  (See December 2010 Statement of the Case).  On June 28, 2010, the Veteran presented to the Lincoln, Nebraska VA outpatient clinic with complaints of malaise, fevers, chills, sweats, marked fatigue, nausea, and lower abdominal pain.  He related that he had had scant urine and dysuria, as well as diarrhea for the previous one to two days. A physical evaluation of the Veteran showed mild generalized tenderness with no rebound or guarding.  Lab and diagnostic test results were reviewed and discussed with the Veteran.  An assessment of viremia/fluids was entered.  The Veteran was instructed to rest and to telephone the clinic if his condition did not improve over the next few days.  

On July 5, 2010, the Veteran spoke with a VA nurse via the telephone.  The VA nurse instructed the Veteran to seek treatment at a local urgent care clinic since he was still experiencing fever, chills and urinary retention.  She explained the financial disclaimer to the Veteran at that time.  The Veteran indicated that he would seek treatment at an urgent care clinic in Lincoln, Nebraska.  (See VA telephone care note, dated July 5, 2010).  On July 5, 2010, the Veteran was seen at BryanLGH Medical Center with complaints of difficulty with urination for the previous two weeks.  He reported that he had undergone a series of tests and blood work at the VA one week previously.  He indicated that his primary symptom was urinary retention.  A urinalysis was performed and revealed the presence of some sugar.  It was noted, however, that the Veteran was a type 2 diabetic.  A final diagnosis of dysuria was entered.  (See July 5, 2010 report, prepared by BryanLGH Medical Center-East). 

In sum, the condition for which the Veteran was treated for on July 5, 2010 was not for a service-connected disability, nor is he totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Accordingly, the Veteran does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728 .

Additionally, as noted above, to be eligible for payment or reimbursement for emergency services that are not previously authorized under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002(g).  For these purposes, the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid. It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration; certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).

In this case, the undisputed evidence reflects that the Veteran had active coverage under a health-plan contract at the time of the treatment at issue, namely Tricare Standard, which paid a portion of the Veteran's medical expenses.  (See July 2010 reports, prepared by Bryan LGH Medical Center-East).  There is no indication that remaining balance was not paid due to any failure to comply with the requirements of the contract for alternate health coverage.  See 38 C.F.R. § 17.1002(g) . As this eligibility requirement has not been met, it is unnecessary to discuss the other criteria, including whether the Veteran's condition was emergent in nature, as he has alleged, or whether a VA or other Federal facility was feasibly available, or an attempt to use such facility would have been reasonable.

In summary, based on the undisputed evidence, the Veteran does not meet the criteria for entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at ByranLGH Medical Center-East, under applicable statutes and regulations.  As the disposition is based on the law, and not on the facts of the case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629  (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138  


ORDER


Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at BryanLGH Medical Center, Lincoln, Nebraska, on July 5, 2010 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


